DETAILED ACTION
	This Office action is based on the amendments filed January 26, 2022 for application 16/312,253.  Claims 1, 11, 12, 14-16, 25, and 28 have been cancelled, claims 38, 47, and 48 have been amended, and seven new claims are newly presented; claims 38, 39, 41-44, 47, 48 and the seven new claims are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 49-53 were originally filed on December 20, 2018 and cancelled in a preliminary amendment also filed December 20, 2018.  Therefore, newly presented claims should begin with claims 54.  Therefore, misnumbered claims 49-55 have been renumbered 54-60 and their dependencies have been interpreted accordingly.  See attached set of annotated claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “the shoulder strap” in line 10; however, it is unclear which shoulder strap this limitation is referring to since the claim previously recites the limitation “a plurality of shoulder straps” in line 3.  For examination purposes, the limitation “the shoulder strap” will be interpreted as “the plurality of shoulder straps”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. (US Patent 8,801,645), in view of Brillinger GmbH + Co. (DE 20 2012 002 221 U1), and in further view of Creighton et al. (US Patent 8,491,514).
Regarding claim 38, Lipshaw discloses a compression garment (compression garment 10) comprising a trimmable body (bridge portion 20B, the material of the bridge portion 20B is capable of being trimmed and therefore is “trimmable” as a matter of intended use of the structure) dimensioned to wrap at least partially around a length of a torso of a user (column 4, lines 57-61), wherein the body comprises indicia (measurement indicia “20”, “30”, “40”, “50”) indicating a dimension of the user to trim the body to conform to the torso of the user (the measurement indicia “20”, “30”, “40”, “50” is capable of indicating to the user where to trim the body as a matter of intended use of the structure), a plurality of spine portions (body portions 20), wherein at least one edge or region of each spine portion (20) is trimmable and each spine portion (20) is releasably positionable onto the body (20B) at a plurality of positions, and a plurality of tension bands (bands 40) positioned along each spine portion (20) (Figs. 1-2 & 18A-18D; column 3, lines 3-5; column 4, lines 62-64; column 5, lines 16-31; column 8, lines 47-64).
However, Lipshaw fails to teach at least one adjustable shoulder strap operable to wrap over a shoulder of the user to hold the garment in position.
Brillinger discloses a compression garment (compression bandage 10) comprising a body (back part 12) dimensioned to wrap at least partially around a length of a torso of a user, a plurality of tension bands (tabs 53-56) positioned along the body (12), and at least one adjustable shoulder strap (shoulder support webs 42, 43) extended from the body, wherein the at least one shoulder strap (42, 43) is trimmable (the material of the shoulder support webs 42, 43 is capable of being trimmed and therefore is “trimmable” as a matter of intended use of the structure) and operable to wrap over a shoulder of the user between two positions of the garment (10) to hold the garment (10) in position (Figs. 1 & 4; ¶ 0020 & 0025-0027).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by Lipshaw to include at least one shoulder strap operable to wrap over a shoulder of the user to hold the garment in position as taught by Brillinger for the purpose of maintaining the desired vertical placement of the body of the compression garment.
However, the combination of Lipshaw and Brillinger fails to teach that the at least one shoulder strap comprises at least one detachable fastener tab.
Creighton discloses a compression garment (1600) comprising a plurality of bands that are trimmable (along lines 1604, 1605) and comprise at least one detachable fastener tab (1100) (Figs. 11 & 16; column 17, lines 25-50; column 19, lines 4-30).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment taught by the combination of Lipshaw and Brillinger such that the at least one shoulder band comprises a detachable fastener tab as taught by Creighton for the purpose of enabling the bands to be shortened to best fit a user as needed and adjustably attached after trimming.
Regarding claim 39, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the plurality of spine portions (20) consists of two spine portions (20), each spine portion (20) being removably positioned on opposite side edges of the body (20B) (Figs. 18A-18D; column 8, lines 47-64).
Regarding claim 41, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the body (20B) may be more elastic that the spine portions (20) and the spine portions (20) may be any suitable inelastic material (column 4, lines 64-67; column 8, lines 59-60).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw / Brillinger / Creighton such that the body is elastic and the spine portions are inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 42, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the spine portions (20) may be any suitable elastic material and the body (20B) may be stiffer than the spine portions (20) (column 4, lines 64-67; column 8, lines 56-57).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw / Brillinger / Creighton such that the spine portions are elastic and the body is inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 43, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the tension bands (40) are substantially elastic and the body (20B) and spine portions (20) may be any suitable inelastic material or include one or more substantially inelastic portions (column 4, lines 64-67; column 5, lines 66-67).
Regarding claim 54, Lipshaw discloses a compression garment (compression garment 10) comprising a body (bridge portion 20B) dimensioned to wrap at least partially around a length of a torso of a user (column 4, lines 57-61), a plurality of spine portions (body portions 20), wherein at least one edge or region of each spine portion (20) is trimmable (the material of the body portions 20 is capable of being trimmed and therefore is “trimmable” as a matter of intended use of the structure) and each spine portion (20) is releasably positionable onto the body (20B) at a plurality of positions, and a plurality of tension bands (bands 40) integrally formed with and extending from positions along each spine portion (20) (Figs. 1-2 & 18C; column 3, lines 3-5; column 4, lines 62-64; column 5, lines 16-31; column 8, lines 47-64).
However, Lipshaw fails to teach at least one adjustable shoulder strap operable to wrap over a shoulder of the user to hold the garment in position.
Brillinger discloses a compression garment (compression bandage 10) comprising a body (back part 12) dimensioned to wrap at least partially around a length of a torso of a user, a plurality of tension bands (tabs 53-56) positioned along the body (12), and at least one adjustable shoulder strap (shoulder support webs 42, 43) extended from the body, wherein the at least one shoulder strap (42, 43) is trimmable (the material of the shoulder support webs 42, 43 is capable of being trimmed and therefore is “trimmable” as a matter of intended use of the structure) and operable to wrap over a shoulder of the user between two positions of the garment (10) to hold the garment (10) in position (Figs. 1 & 4; ¶ 0020 & 0025-0027).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by Lipshaw to include at least one shoulder strap operable to wrap over a shoulder of the user to hold the garment in position as taught by Brillinger for the purpose of maintaining the desired vertical placement of the body of the compression garment.
However, the combination of Lipshaw and Brillinger fails to teach that the at least one shoulder strap comprises at least one detachable fastener tab.
Creighton discloses a compression garment (1600) comprising a plurality of bands that are trimmable (along lines 1604, 1605) and comprise at least one detachable fastener tab (1100) (Figs. 11 & 16; column 17, lines 25-50; column 19, lines 4-30).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment taught by the combination of Lipshaw and Brillinger such that the at least one shoulder band comprises a detachable fastener tab as taught by Creighton for the purpose of enabling the bands to be shortened to best fit a user as needed and adjustably attached after trimming.
Regarding claim 55, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the plurality of spine portions (20) consists of two spine portions (20), each spine portion (20) being removably positioned on opposite side edges of the body (20B) (Figs. 18A-18D; column 8, lines 47-64).
Regarding claim 56, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the body (20B) may be more elastic that the spine portions (20) and the spine portions (20) may be any suitable inelastic material (column 4, lines 64-67; column 8, lines 59-60).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw / Brillinger / Creighton such that the body is elastic and the spine portions are inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 57, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the spine portions (20) may be any suitable elastic material and the body (20B) may be stiffer than the spine portions (20) (column 4, lines 64-67; column 8, lines 56-57).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw / Brillinger / Creighton such that the spine portions are elastic and the body is inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 58, the combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the tension bands (40) are substantially elastic and the body (20B) and spine portions (20) may be any suitable inelastic material or include one or more substantially inelastic portions (column 4, lines 64-67; column 5, lines 66-67).

Claims 44, 47, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw, in view of Brillinger, in further view of Creighton as applied to claims 38, 39, 41-43, and 54 above, and in further view of Richardson et al. (US Patent Pub. 2013/0319128).
The combination of Lipshaw / Brillinger / Creighton discloses the invention substantially as claimed, as described above, but fails to teach a compression and/or tension level measuring system in the garment for indicating an actual compression level delivered to the torso by the garment, wherein the system is disposed in the body, the at least one shoulder strap, at least one spine portion, or one or more of the tension bands.
Richardson discloses a compression garment (garment 10) comprising a body (main body 12), a plurality of tension bands (bands 14), and a compression and/or tension level measuring system (compression measurement system 20) in the garment (10) for indicating an actual compression level delivered by the garment (10), wherein the system (20) is disposed in the body (12) or one or more of the tension bands (14) (Figs. 1A & 2-4B; ¶ 0049, 0051, & 0054-0057).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the compression garment taught by the combination of Lipshaw / Brillinger / Creighton to include a compression measuring system as taught by Richardson for the purpose of indicating to the user when the tension provided by the compression garment is at an excessively high or unsafe level.

Allowable Subject Matter
Claim 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments filed January 26, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lipshaw fails to teach a plurality of spine portions and a body portion, the examiner disagrees.  Figs. 18A-18D of Lipshaw disclose a plurality of spine portions (20) and a body portion (20B).
In response to Applicant’s argument that Brillinger does not teach that the web straps (42, 43) are trimmable, the examiner disagrees.  The term “trimmable” has been interpreted as “able to be trimmed” which is directed to the intended use of the web straps.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Brillinger discloses that the straps (42, 43) are provided on the back part (12) which consists essentially of a woven or knitted fabric (¶ 0026).  Since the material of the shoulder straps taught by Brillinger is capable of being trimmed, the shoulder straps taught by Brillinger are considered “trimmable” and therefore meet the claim limitation.
Applicant’s argument that Brillinger does not teach detachable fasteners has been considered but is moot in view of the new grounds of rejection in view of Creighton.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/12/2022